Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 October 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My Dear Marqs
                            Princeton 12th Octor 1783
                        
                        While I thought there was a probability of my letters finding you in France, I wrote frequently to you there;
                            and very long epistles too—My last was dated the 15th of June—between that, & the letter which must have been handed to
                            you by the Chevr Chartellux, I addressed three others, under the following dates—March 23d—April 5th—& May 10th—Subsequent to these I have been honored with your favor of the 19th of April dated at the seat of the Marqs de Castries;
                            & of three more in June, recommendatory of Doct: Bancroft, Monsr de Baune, and the Count Wengierski.
                        I should not have remain’d silent so long, had I not been in daily expectation of seeing you in this Country—The event My Dr Marqs which seems (by your last letters) to have been in some degree a let to this pleasure, will not I
                            apprehend, ever take place—The late Secretary of foreign Affairs (for at present there is none) with whom I have
                            conversed confidentially on the subject of your wishes, as they are expressed in your favor of the 4th of February,
                            thinks, high as you really stand in the good opinion of Congress, & however great their inclination is to comply with
                            your wishes, in almost every thing; yet, in such a case as that, it would be impracticable to
                            obtain it, & for that reason impolitic to attempt it—Lest he should not have communicated
                            these sentiments to you, motives of friendship have prompted me to do it without reserve—To
                            add after giving this information, how much it is my wish to see you in a country which owes so much to your important
                            services in the Cabinet, and in the Field; & how happy you would make your friends at Mount Vernon by considering that
                            place as your home—would only be to repeat, what I persuade myself, you have long ago been convinced of—Nevertheless, I
                            cannot forbear urging it.
                        With anxious expectations we have been upon the lookout, day after day these four months for the arrival of
                            the Definitive Treaty of peace—In equal expectation have we been the last two of the evacuation of New York by the
                            British forces—On the happening of either of these events, I have placed my retirement to the walks of private life, &
                            look forward to the epoch with heart-felt satisfaction—’Till I get home & have time to look into the situation of my
                            private concerns, which I already know are in a deranged state, & very much impaired; I can form no plan for my future life.
                        I have it in contemplation, however to make a tour thro’ all the Eastern States—thence into Canada—thence
                            up the St Lawrence, & thro’ the Lakes to Detroit—thence to lake Michigan by Land or water—thence thro’ the western
                            Country, by the river Illinois, to the river Mississippi, & down the same to New Orleans—thence thro’ the two Carolina’s
                            home—A great tour this, you will say—probably it may take place no where but in imagination, tho’ it is my wish to begin it in the latter end of April of next year; if it should be realized, there would
                            be nothing wanting to make it perfectly agreeable, but your Company.
                        Congress have fixed upon the falls of Delaware for the residence of the sovereign power of these United
                            States, and ’till a proper establishment can be made at it, & accomodations provided, they will hold their Sessions at*
                                .*no place yet agreed on. By their desire I shall remain with
                            them, ’till one of the events already mentioned takes place, & then shall bid a final adieu to public life.
                        I hope the Russians & Turks will accommodate their differences—I wish it from motives of universal
                            benevolence, which I should be glad to see as extensive as the great Globe itself. And I wish it also, because the flames
                            of War once kindled may draw in one power after another, ’till the regions most remote may feel the effects of it.
                        The Dutch Minister, after a passage of near 16 weeks, is just arrived at Philadelphia—Many foreigners are
                            already come over to that & other places; some in the Mercantile line—some to make a tour of the Continent—and some
                            (employed) no doubt to spy out the Land, & to make observations upon the temper and disposition of its Inhabitants—their Laws, policy &ca.
                        No peace establishment is yet agreed on by Congress—but the opposition which was given by the Eastern States,
                            to the half pay, or commutation of it for the officers, is begining to subside: it is to be hoped that everything will
                            soon go right, & that the people will get into a proper tone of thinking again.
                        Mrs Washington left me a few days ago for Virginia (before the weather & roads shou’d get bad)—Otherwise I
                            am sure she would unite most cordially with me in respectful compliments to Madame la Fayette, & congratulations on the
                            passage of my namesake, thro’ the small-pox—With every wish for your & her happiness, & with the most sincere
                            friendship I am, My Dr Marquis Your Affecte Servant
                        
                            G: Washington
                        
                    